IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00333-CR
                                 No. 10-17-00334-CR

TIO JACKSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 220th District Court
                            Hamilton County, Texas
                     Trial Court Nos. CR08282 and CR08283


                                       ORDER


       Although a party may by letter direct the trial court clerk to prepare, certify, and

file in the appellate court a supplemental clerk’s record containing an omitted item, see

TEX. R. APP. P. 34.5(c)(1), the State has filed a motion to supplement the record in each of

these appeals with “twenty-one pages of documents on file with the district clerk in

Cause No. CR08283 in the 220th District Court of Hamilton[] County, Texas.” The State

has attached to its motion a copy of the twenty-one pages to be supplemented.
        In Appellate Court Cause No. 10-17-00333-CR (the appeal from Trial Court Cause

No. CR08282), the State’s motion to supplement the record is dismissed. According to

the State’s motion, the twenty-one pages of documents are not on file in Trial Court Cause

No. CR08282; therefore, the pages cannot have been “omitted from the clerk’s record” in

Appellate Court Cause No. 10-17-00333-CR. See TEX. R. APP. P. 34.5(c)(1).

        In Appellate Court Cause No. 10-17-00334-CR (the appeal from Trial Court Cause

No. CR08283), the State’s motion to supplement the record is granted. Within seven (7)

days of the date of this Order, the State is ordered to designate in writing for the trial

court clerk the specific twenty-one pages with which it would like the appellate record to

be supplemented. The State is further ordered to simultaneously notify this Court when

it has completed this task. Within fourteen (14) days of the date of this Order, the trial

court clerk is then directed to prepare, certify, and file in this Court a supplemental clerk’s

record containing the twenty-one pages of documents designated by the State.




                                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 3, 2018




Jackson v. State                                                                         Page 2